Case 1:20-cv-22471-DPG Document 111 Entered on FLSD Docket 06/08/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-22471-CIV-GAYLES/OTAZO-REYES


  NORTH AMERICAN SUGAR INDUSTRIES INC.,

          Plaintiff,

  v.

  XINJIANG GOLDWIND SCIENCE & TECHNOLOGY
  CO., LTD., GOLDWIND INTERNATIONAL
  HOLDINGS (HK) LTD., DSV AIR & SEA INC.,
  BBC CHARTERING USA, LLC, and
  BBC CHARTERING SINGAPORE PTE LTD.,

        Defendants.
  __________________________________________/


                                                ORDER

          THIS CAUSE came before the Court upon Plaintiff North American Sugar Industries

   Inc.’s (“Plaintiff”) Amended Notice of Discovery Hearing [D.E. 105] and Defendant DSV Air &

   Sea, Inc.’s (“DSV”) Notice of Discovery Hearing [D.E. 106]. These matters were referred to the

   undersigned pursuant to 28 U.S.C. § 636 by the Honorable Darrin P. Gayles, United States District

   Judge [D.E. 81]. The undersigned held a hearing on these matters on June 8, 2021. In

   accordance with the undersigned’s rulings at the hearing, it is

          ORDERED AND ADJUDGED as follows:

          1.      Defendants Goldwind International Holdings (HK) Ltd. (“Goldwind”), BBC

  Chartering USA, LLC (“BBC USA”) and BBC Chartering Singapore PTE Ltd. (“BBC

  Singapore”) shall each fully respond to Plaintiff’s outstanding interrogatories by the close of

  business on Friday, June 11, 2021. By that date, Goldwind, BBC USA and BBC Singapore shall
Case 1:20-cv-22471-DPG Document 111 Entered on FLSD Docket 06/08/2021 Page 2 of 2




  complete their respective productions of responsive documents pursuant to Federal Rules of Civil

  Procedure 33(d), identifying such documents by bates numbers and corresponding interrogatories.

          2.       As to the four Topics of Examination listed in Plaintiff’s Rule 30(b)(6) Deposition

  Notices served on Goldwind, BBC USA, BBC Singapore and DSV (collectively, “Defendants”):

          a. Defendants’ objections to Topics 1 and 2 are OVERRULED. Plaintiff may inquire at

               the Rule 30(b)(6) depositions into: (1) the Moonstone Shipment’s and Jade Shipment’s

               respective stops in Miami, Florida, and activities, Communications, decisions, and

               Documents regarding the same; and (2) the assertions set forth in each Defendant’s

               respective declaration(s) filed in support of its motion to dismiss for lack of personal

               jurisdiction.

          b. Defendants’ objections to Topics 3 and 4 are SUSTAINED.

          3.       The Rule 30(b)(6) depositions for each of the Defendants shall not exceed 6 hours

  and Plaintiff is limited to those depositions at this juncture.

          4.       Defendants’ objections to Plaintiff’s document requests included in the Rule

  30(b)(6) Deposition Notices are SUSTAINED.

          5.       The parties shall meet and confer regarding any additional jurisdictional discovery

  disputes not resolved by the foregoing rulings, and may bring any unresolved disputes to the

  undersigned’s attention in accordance with the Discovery Procedures governing the case, and in a

  streamlined manner.

          DONE AND ORDERED in Chambers at Miami, Florida this 8th day of June, 2021.


                                                          ____________________________________
                                                          ALICIA M. OTAZO-REYES
                                                          UNITED STATES MAGISTRATE JUDGE

  cc:     United States District Judge Darrin P. Gayles
          Counsel of Record
                                                     2
